
	

116 SRES 305 ATS: Designating the week of September 14 through September 21, 2019, as “National Estuaries Week”.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		116th CONGRESS
		1st Session
		S. RES. 305
		IN THE SENATE OF THE UNITED STATES
		
			August 1, 2019
			Mr. Whitehouse (for himself, Ms. Collins, Mrs. Shaheen, Mr. Merkley, Ms. Hassan, Mr. Blumenthal, Mrs. Feinstein, Mr. Murphy, Mr. Reed, Mr. Carper, Ms. Hirono, Mr. Cardin, Mr. Booker, Ms. Harris, Mr. Markey, Ms. Baldwin, Ms. Cantwell, Mr. King, Mr. Cassidy, Mr. Portman, Mr. Coons, Mr. Warner, Mr. Menendez, Mr. Wyden, Mrs. Gillibrand, Mr. Van Hollen, and Mr. Rubio) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Designating the week of September 14 through September 21, 2019, as National Estuaries Week.
	
	
 Whereas estuary regions cover only 13 percent of the land area in the continental United States but contain nearly 43 percent of the population, 40 percent of the jobs, and nearly 50 percent of the economic output of the United States;
 Whereas the commercial and recreational fishing industries support over 1,700,000 jobs in the United States;
 Whereas in 2016— (1)commercial and recreational saltwater fishing in the United States generated more than $212,000,000,000 in sales and contributed $100,000,000,000 to the gross domestic product of the United States;
 (2)9,800,000 saltwater anglers took recreational fishing trips; and (3)saltwater recreational fishing supported 472,000 jobs, generated $68,000,000,000 in sales impacts across the economy, and contributed $39,000,000,000 to the gross domestic product of the United States;
 Whereas estuaries provide vital habitats for— (1)countless species of fish and wildlife, including more than 68 percent of the commercial fish catch in the United States by value and 80 percent of the recreational fish catch in the United States by weight; and
 (2)many species that are listed as threatened or endangered species; Whereas estuaries provide critical ecosystem services that protect human health and public safety, including water filtration, flood control, shoreline stabilization, erosion prevention, and the protection of coastal communities during hurricanes, storms, and other extreme weather events;
 Whereas, by the 1980s, the United States had already lost more than 50 percent of the wetlands that existed in the original 13 colonies;
 Whereas the ecosystem functions of some coastal wetlands in the United States have become severely impaired by excess nutrients, chemical wastes, marine debris, invasive species, coastal subsidence and sea level changes, or upstream water and sediment management practices;
 Whereas harmful algal blooms are hurting fish, wildlife, and human health, and are causing serious ecological and economic harm to some estuaries;
 Whereas section 320 of the Federal Water Pollution Control Act (33 U.S.C. 1330) (commonly known as the Clean Water Act) authorizes the development of comprehensive conservation and management plans to ensure that the designated uses of estuaries are protected and to restore and maintain the—
 (1)chemical, physical, and biological integrity of estuaries; (2)water quality;
 (3)a balanced indigenous population of shellfish, fish, and wildlife; and (4)recreational activities in estuaries;
 Whereas the Coastal Zone Management Act of 1972 (16 U.S.C. 1451 et seq.) provides that the policy of the United States is to preserve, protect, develop, and, if possible, restore or enhance the resources of the coastal zone of the United States, including estuaries, for current and future generations;
 Whereas 27 coastal and Great Lakes States and territories of the United States operate or contain a National Estuary Program or a National Estuarine Research Reserve;
 Whereas scientific study leads to a better understanding of the benefits of estuaries to human and ecological communities;
 Whereas the Federal Government, State, local, and Tribal governments, national and community organizations, and individuals work together to effectively manage the estuaries of the United States;
 Whereas estuary restoration efforts restore natural infrastructure in local communities in a cost-effective manner, helping to create jobs and reestablish the natural functions of estuaries that yield countless benefits; and
 Whereas the week of September 14 through September 21, 2019, is recognized as National Estuaries Week to increase awareness among all people of the United States, including Federal Government and State, local, and Tribal government officials, about the importance of healthy estuaries and the need to protect and restore estuaries: Now, therefore, be it
		
	
 That the Senate— (1)designates the week of September 14 through September 21, 2019, as National Estuaries Week;
 (2)supports the goals and ideals of National Estuaries Week; (3)acknowledges the importance of estuaries to sustaining employment in the United States and the economic well-being and prosperity of the United States;
 (4)recognizes that human activities can have significant positive and negative impacts on the quality and productivity of estuary resources;
 (5)applauds the work of national and community organizations and public partners that promote public awareness, understanding, protection, and restoration of estuaries;
 (6)supports the scientific study, preservation, protection, and restoration of estuaries; and (7)expresses the intent of the Senate to continue working to understand, protect, and restore the estuaries of the United States.
